              Case 19-11924       Doc 21     Filed 03/12/20      Page 1 of 4




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND

In Re:                                                *
                                                      *
         Sonia Kaur Kochhar                           *      Case No. 19-11924
                                                      *      Chapter 13
                                                      *
               Debtor                                 *

    EMERGENCY MOTION TO REOPEN CASE, AMEND PRIOR ORDER
 DISMISSING CASE WITH PREJUDICE, AND TO DISMISS CASE WITHOUT
                          PREJUDICE

         COMES NOW Debtor, Sonia Kaur Kochhar, by and through counsel, Aaron R.

Caruso, Esquire, and the firm of Abod & Caruso, LLC, and in support of the instant

Motion, states as follows:

         1.    Sonia Kaur Kochhar (“Debtor”) was the named Debtor in the instant case.

         2.    On April 1, 2019, this case was dismissed with prejudice for non-payment

of fees, unreasonable delay, and bad faith (Docket Entry # 14). The Dismissal Order

contained a prohibition against Debtor filing any new cases in this District for a period of

one year.

         3.    Debtor, as set forth in the attached affidavit did not have knowledge that

this case was filed and she was never aware of its existence while it was pending.

         4.    Upon information and belief, this case was filed by Baljit Kochhar (“BK”)

who is Debtor’s mother.

         5.    Debtor’s address is 802 Grand Champion Way, #304, Rockville, MD

20850. The has been Debtor’s residence since 2002.

         6.    The address of record listed in this case—7721 Titonka Way, Derwood,

MD 20855—is BK’s address.
               Case 19-11924       Doc 21    Filed 03/12/20     Page 2 of 4




        7.      Debtor is an attorney licensed to practice in Maryland and in the U.S.

District Court of Maryland with an active ecf account that permits online filings. This

case was hand-filed.

        8.      BK has previously filed bankruptcy cases for Debtor without Debtor’s

knowledge. See Counts 3 and 4 of attached Complaint (Ex. 1) filed by the US Trustee

against BK stating that BK admitted filing cases on behalf of Debtor without

authorization. In case no. 14-13787, the US Trustee filed a motion to dismiss because

BK had filed on her behalf without authorization. The court granted that motion. See

Exs. 2 and 3 attached hereto.

        9.      Debtor has a need to file a chapter 13 bankruptcy immediately.

Specifically, Debtor has been sued in various actions because of actions undertaken by

BK, and there are impending court dates and deadlines that Debtor needs to address in the

context of a bankruptcy proceeding.

        10.     Pursuant to Local Bankruptcy Rule 9013-2, Debtor relies solely upon the

present motion, and no additional memorandum of fact or law will be supplied.

        WHEREFORE, Debtor prays that this Honorable Court enter an Order:

        A.      Amending the prior Order Dismissing this matter to reflect that this matter

is Dismissed without Prejudice and that Debtor is not subject to any future bars to filing a

case in this District.
            Case 19-11924     Doc 21    Filed 03/12/20   Page 3 of 4




                                         Respectfully submitted,
                                         ABOD & CARUSO, LLC


                                  By:    _/s/ Aaron R. Caruso_________________
                                         Aaron R. Caruso, Esquire
                                         Bar # 11599
                                         18524 Office Park Drive
                                         Gaithersburg, MD 20886
                                         (tel) (202) 462-9701
                                         (fax) (202) 609-9921
                                         ARC@AbodCarusoLaw.com
                                         Attorney for Plaintiff

                           CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I served a copy of the foregoing
Emergency Motion to Amend Order of Dismissal and accompanying papers via regular
mail, postage pre-paid to:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401-7623

US Trustee’s Office
6305 Ivey Lane
#600
Greenbelt, MD 20770

Baljit Kochhar
7221 Titonka Way
Derwood, MD 20855

MTGLQ Investors, LP C/O Rushmore Loan Manage
BWW Law Group LLC
6003 Executive Blvd. Suite 101
Rockville, MD 20852-3813

MTGLQ Investors, LP
c/o Rushmore Loan Management Services, L
P.O. Box 55004
Irvine, CA 92619-5004

Ocwen Loan Servicing, LLC
Attn: Bankruptcy Department
             Case 19-11924        Doc 21   Filed 03/12/20   Page 4 of 4




PO Box 24605
West Palm Beach, FL 33416-4605

State of Maryland DLLR
Division of Unemployment Insurance
1100 N. Eutaw Street, Room 401
Baltimore, MD 21201-2225

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021


Taxing Authority of Montgomery County
Division of Treasury
255 Rockville Pike, Ste. L-15
Rockville, MD 20850-4188

Thornton Mellon LLC
939 W. North Ave. Ste 830
Chicago, IL 60642-7141

Verizon
by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118-7901

Washington Suburban Sanitary Commission
14501 Swietzer Ln
Laurel, MD 20707-5901

WSSC
14501 Swietzer Ln
Laurel, MD 20707-5901

Educational Credit Management Corporation
PO Box 16408
St. Paul, MN 55116-0408


                                    _/s/ Aaron R. Caruso_________________
